Citation Nr: 1610445	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-45 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral spine for multilevel degenerative disk disease and degenerative joint disease of the lumbosacral spine (lumbosacral spine disability), currently evaluated as 40 percent disabling.
 
2.  Entitlement to an increased evaluation for lumbar radiculopathy of the right lower extremity, rated as 10 percent disabling from June 3, 2009 to September 23, 2015, and 20 percent disabling from September 24, 2015.

3.  Entitlement to an increased evaluation for lumbar radiculopathy of the left lower extremity, rated as 20 percent disabling from September 24, 2015.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which increased the evaluation for lumbosacral spine disability from 20 to 40 percent.  A subsequent rating action in June 2008 continued the 40 percent disability rating for the lumbosacral spine.

In August 2010, the Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO.  (A transcript of that hearing is of record.)  Thereafter, by a June 2009 decision, the RO awarded a separate 10 percent rating for right lower extremity radiculopathy caused by the lumbosacral spine disability.

In March 2013, the Board remanded the appeal for further evidentiary development, to include obtaining a VA examination to evaluate the current severity of the Veteran's lumbosacral spine disability and associated radiculopathies.  The Board finds that the September 2015 VA examination report demonstrates substantial compliance with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

In October 2015, a rating decision granted service connection for radiculopathy, left lower extremity, and assigned a 20 percent evaluation effective September 24, 2015.  A second rating decision increased the evaluation of radiculopathy, right lower extremity to 20 percent effective September 24, 2015.  The Veteran has not withdrawn his appeals for higher ratings before or after the effective dates of the increased ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In an October 2014 statement, the Veteran submitted a claim for a temporary total rating for convalescence following cervical spine surgery.  In a February 2015 rating decision, the RO denied the claim on the basis that the Veteran is not service-connected for cervical spine disability.  The Board finds that the Veteran has raised the issue of entitlement to service connection for cervical spine disability.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Lumbosacral spine disability is not productive of unfavorable ankylosis of the thoracolumbar spine.

2.  For the period beginning July 20, 2007, lumbar radiculopathy of the right lower extremity has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.

3.  For the period beginning July 20, 2007, lumbar radiculopathy of the left lower extremity has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 40 percent for lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  From July 20, 2007 to September 23, 2015, the criteria for a 20 percent rating for lumbar radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  From September 24, 2015, the criteria for a rating in excess of 20 percent for lumbar radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

4.  From July 20, 2007 to September 23, 2015, the criteria for a 20 percent rating for lumbar radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

5.  Since September 24, 2015, the criteria for a rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record reflects that the RO provided the Veteran with the requisite notice in May 2007, prior to the initial June 2009 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  The Veteran's disabilities were medically evaluated in July 2007, May 2008, June  2009, May 2013, and September 2015.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background

The Veteran has been in receipt of service connection for lumbosacral spine disability since August 10, 2005.  In January 2007, the Veteran submitted a claim for increased evaluation for lumbosacral spine disability.

On July 20, 2007 VA examination, Veteran reported pain in lower back middle to right side to tailbone, and sharp pain with numbness and stiffness in left great toe.  He had pain daily, with stiffness in morning and was unable to sleep on back or right side secondary to shoulder pain.   The Veteran endorsed urinary incontinence and frequency, leg or foot weakness, numbness, unsteadiness, visual dysfunction, and dizziness.  Right knee issues contributed to weakness.  He endorsed weekly severe flare-ups, lasting 1 to 2 days, precipitated by activity, lifting, and bending, and alleviated by medication and rest.  The Veteran had intervertebral disc syndrome (IVDS) with self-prescribed bedrest a few times a month over the previous 12 months, but no bedrest prescribed by a physician.

Physical examination showed spasm, guarding, pain with motion, tenderness, and weakness severe enough to be responsible for abnormal gait.  The spine was normal and the Veteran had an antalgic gait.  On motor examination, hip flexion, ankle dorsiflexion, ankle plantar flexion and great toe extension showed active movement against some resistance (4/5) on the right side.  Left knee extension was also 4/5, and great toe extension showed active movement against gravity (3/5) on the left side.  Muscle tone was normal.  Sensory examination indicated that the left lower extremity was decreased to vibration, pinprick, and light touch; the right lower extremity was normal.  Deep tendon reflexes were absent in ankle jerk bilaterally. There was no ankylosis.  Range of motion (ROM) showed flexion limited to 35 degrees with pain beginning at 20 degrees.  Following repetitive use of motion, ROM was limited to 25 degrees.  Extension and bilateral lateral flexion were all limited to 5 degrees, with pain beginning at 5 degrees.  Bilateral lateral rotation was limited to 10 degrees, with pain beginning at 10 degrees.  The examiner diagnosed multilevel degenerative joint disease (DJD) and sensory changes throughout lower extremities consistent with radiculopathy.

On September 2007 VA neurological examination, the Veteran did not describe any radicular symptoms in either leg, except for chronic pain in his hips, knees, and back.  He denied weakness in the lower extremities or any numbness and tingling.  On physical examination, the Veteran walked with a slightly antalgic gait.  Straight leg raising tests were negative.  Motor examination showed normal (5/5) strength with good bulk and normal tone, although it is slightly impaired due to pain.  Knee reflexes were normal, the ankles were trace, as were the medial hamstrings.  The toes were downgoing and sensory examination to light touch, pin, and vibration were normal.  The examiner was unable to elicit any signs or symptoms of radiculopathy.

An October 2007 electromyogram (EMG) study showed no evidence of acute lumbosacral radiculopathy bilaterally.

A May 2008 VA rheumatology note indicated that the Veteran reported low back pain rated as a 4 out of 10.  It did not radiate.  He also had chronic morning stiffness.  Examination of the back revealed no point tenderness.  Straight leg raising test was negative bilaterally.

On May 2008 VA examination, the Veteran stated he had no change in back symptoms since last examined in July 2007.  He stated he could no longer work or walk long distances due to left foot swelling and fatigue.  He had essentially constant pain improved with use of pain medication.  He had difficulty sleeping due to pain with certain positions.  Pain was located at tailbone with sharp pain radiating to hips.  There was no radiation to legs.  Both of his 5th toes were constantly numb for the previous 2 years, and the Veteran had to cut out shoes to accommodate discomfort.  He did not have paresthesias through thighs or calves.  The Veteran also endorsed a history of nocturia, falls, unsteadiness, decreased motion, stiffness, and spasms.  The examiner noted that visual dysfunction was unrelated to claimed disability.  Flare-ups occurred every 2 to 3 weeks and lasted between 1 and 2 days.  Precipitating factors included bending, lifting, and weather changes.  Alleviating factors include pain medicine.  During flares, the Veteran was limited to mostly sedentary activity, but could not sit all day.  Flexion was limited by more than 50 percent due to pain.  The Veteran self-imposed bedrest for almost a month during the previous 12 month period due to pain; however none was prescribed by a physician.

On physical examination, there was guarding, pain with motion, tenderness, and weakness severe enough to be responsible for abnormal gait or spinal contour.  Inspection of the spine revealed scoliosis, lumbar lordosis, normal head position, symmetry in appearance, and antalgic gait.  There was no thoracolumbar spine ankylosis.  On motor examination, hip flexion was 5/5 on the left and 4/5 on the right.  Hip extension was 5/5 on the left 5/5 and 4/5 on the right.  Knee extension was 4/5 on the left and 3/5 on the right.  Ankle dorsiflexion was 4/5 bilaterally.  Ankle plantar flexion was 5/5 bilaterally.  Great toe extension was 4/5 bilaterally.  Sensory examination of the lower extremities revealed both lower extremities were impaired to light touch, pinprick, and vibration.  Ankle jerk reflexes were absent bilaterally, while all other reflexes were normal.  ROM testing showed flexion to 35 degrees, with pain ending at 35 degrees and after repetitive use.  Extension was to 0 degrees, with pain ending at 0 degrees and pain after repetitive use.  Right lateral flexion was to 14 degrees, with pain at endpoint.  Left lateral flexion was to 28 degrees, with pain at endpoint. Right and left lateral rotation were to 20 degrees, with pain at endpoint.  There was no additional loss of motion on repetitive use.  ROM was performed while Veteran was clinging to side of adjacent exam table.  The examiner noted that the Veteran was able to flex to at least 50 degrees when dressing following examination.  Straight leg raise was negative.  The Veteran was unable to stand on heel/toes.  Tenderness was noted throughout entire thoracolumbar spine and iliolumbar ligaments.  He had significant difficulty laying supine for examination.  The examiner diagnosed mild degenerative disc disease (DDD) lumbar spine and moderate DDD lower thoracic spine.

A June 2008 VA treatment record notes that the Veteran stated he felt like his bottom half was falling off after walking 1/3 to 3/4 mile.  He had sharp pain in the right SI joint radiating down right lower extremity, and numbness in the right foot.  Physical examination showed a straight back, tender to palpation at the right paraspinal lower lumbar.  Motor examination showed 4/5 in the right lower extremity and 5/5 in the left lower extremity.  Straight leg raise was positive on the right side sitting at 30 degrees.  Patellar deep tendon reflexes were hyperactive on the right and normal on the left.  There was no clonus.  Gait was mildly antalgic. 

A July 2008 VA rheumatology outpatient note indicated that there was tenderness of lumbar spine. 

A September 2008 VA rheumatology note indicated that the Veteran's chronic low back pain had worsened since falling down stairs 2 weeks previously.  The Veteran rated his pain as an 8 out of 10.  Examination of the back showed no point tenderness.  Straight leg raise was negative on the right, and pain was triggered at 45 degrees on left.  There was diffuse tenderness over lumbar paraspinals. 

A November 2008 VA rheumatology clinic note indicated that the Veteran had low back pain, rated as a 5 out of 10.  Straight leg raise was negative bilaterally.  There was no tenderness of the back.  The examiner assessed chronic low back pain without radiculopathy and stable DJD.

On June 3, 2009 VA examination,  the Veteran reported that his medications were not working. He had daily pain and limitation of motion in his entire spine with worsening stiffness and decreased flexibility.  His pain and stiffness were worse in the morning and at times he needed help to get out of bed.  He would also stand in a hot shower because of stiffness and pain.  He had difficulty bending to tie his shoes when dressing.  Heat helped him to bend but the pain was still severe.  The Veteran endorsed urinary frequency, leg or foot weakness, falls, and unsteadiness.  He reported numbness 5th digit each foot.  The Veteran also endorsed a history of fatigue and spasms.  Pain was described as severe, dull and aching with intermittent sharp shooting pain to buttocks.  Pain radiated to posterior lateral right leg to toes.  The Veteran used a cane and was unable to walk more than a few yards.

On physical examination, posture and head position were normal, and the spine was symmetrical in appearance.  Gait was antalgic, wide based, and unsteady with slow progression holding back erect.  The Veteran had lumbar flattening, but no thoracolumbar spine ankylosis.  There was spasm, atrophy, guarding, pain with motion, tenderness, and weakness of the thoracic sacrospinalis severe enough for abnormal gait or spinal contour.  Motor examination of the right lower extremity was 3/5.  On the left side, hip flexion, hip extension, knee extension, and great toe extension were 4/5, and ankle dorsiflexion and ankle plantar flexion were 5/5.  On sensory examination, the left lower extremity was decreased to vibration, pinprick, and light touch.  In the right lower extremity, sensation was absent to vibration and pinprick and decreased to light touch.  Reflexes were hypoactive in right knee jerk and left ankle jerk.  ROM testing showed flexion limited to 20 degrees and extension limited to 0 degrees.  Left and right lateral flexion and rotation were all limited to 5 degrees.  There was objective evidence of pain with active ROM.  Following repetitive motion, flexion was additionally limited to 10 degrees, and left lateral flexion and rotation were additionally limited to 0 degrees.  Straight leg raise was positive on both sides.  The examiner diagnosed DDD and DJD with pain and right side radiculopathy.  

VA treatment records dated July 2009 to April 2013 show continuing reports of low back pain and occasional stiffness.  The Veteran also testified at the RO in August 2010, reporting that he has missing cartilage in his back and his bones rub together and sometimes lock up.  He also noted that his gait is "off quite a bit."

On May 2013 VA examination, the Veteran reported being in constant pain since his last examination.  He had to sleep on his side and had a hard time getting up in the morning.  This caused him to use a cane.  Bending forward was painful.  The Veteran did not report that flare-ups impacted the function of the thoracolumbar spine.

ROM testing showed forward flexion limited to 30 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, right lateral rotation to 20 degrees and left lateral rotation to 15 degrees.  There was evidence of painful motion beginning at all endpoints.  The Veteran was able to perform repetitive-use testing with 3 repetitions without additional limitation in ROM.  Functional impairment was described as less movement than normal and pain on movement. The Veteran had localized tenderness or pain to palpation in the central lumbosacral spine.  Muscle strength testing of the right lower extremity indicated that hip flexion was 4/5; knee extension, ankle plantar flexion, and ankle dorsiflexion were 3/5.  The left lower extremity had normal muscle strength.  There was no muscle atrophy.  Reflexes were normal in the bilateral knees and hypoactive in the bilateral ankles.  Sensation to light tough was absent in the right upper anterior thigh and normal in the left anterior thigh, absent in both thighs/knees and lower leg/ankles, and decreased in both feet/toes.  The examiner noted that the sensory examination did not make anatomic sense as the Veteran had subjective sensory loss in a non-dermatomal pattern.  Straight leg raising test was negative.  Symptoms of radiculopathy included severe right lower extremity numbness.  No other neurologic abnormalities were noted.  The Veteran had positive Waddell's testing; he claimed to have low back pain when top of head pressed.  However, he had no problems crossing right leg over left leg when dressing, and was able to bear full weight.  The Veteran had IVDS of the thoracolumbar spine, but did not have any incapacitating episodes over the past 12 months due to IVDS.  

VA treatment records dated July 2013 to May 2015 indicate continuing complaints of low back pain.

On September 2015 VA examination, the Veteran reported lower lumbar back pain and difficulty bending forward and back.  He had balance problems and fell intermittently.  He had numbness in his left toes.  He did not report flare-ups of the thoracolumbar spine.

ROM testing showed flexion limited to 40 degrees, extension to 15 degrees, right lateral flexion limited to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 10 degrees.  The Veteran had pain with forward and bilateral lateral flexion, which contributed to a functional loss.  He was able to perform repetitive use testing with at least 3 additional repetitions; however, forward flexion was additionally limited to 30 degrees following repetitive motion.  Pain, weakness, lack of endurance, and incoordination caused functional loss with repeated use over a period of time.  There was evidence of pain with weight bearing.  There was mid thorax and lower lumbar vertebral tenderness, and tenderness in the left paraspinal muscles but no spasm.  The Veteran had muscle spasm, localized tenderness, and guarding resulting in abnormal gait or spinal contour.  Additional contributing factors of disability included instability of station, disturbance of locomotion, interference with sitting and standing.  The Veteran did not have ankylosis of the spine.  Muscle strength testing indicated that hip flexion, knee extension and ankle plantar flexion were 5/5 on the right and 4/5 on the left.  Ankle dorsiflexion and great toe extension were 4/5 bilaterally.  Deep tendon reflexes were normal in the knee, hypoactive in the right ankle, and absent in the left ankle.  Sensation to light touch was normal in both upper anterior thighs and thighs/knees and decreased in both lower leg/ankles and feet/toes.  Straight leg raising test was positive.  Symptoms of radiculopathy in both lower extremities included mild intermittent pain, moderate paresthesias and/or dysesthesias, and severe numbness.  The examiner indicated moderate incomplete paralysis of the right and left sciatic nerve; and mild incomplete paralysis of the external popliteal nerve, anterior tibial nerve, and posterior tibial nerve.  The Veteran had IVDS but did not have any episodes of acute signs or symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the previous 12 months.  

II.  Law and Regulations - Increased Evaluation

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Lumbosacral spine disability

The Veteran's lumbosacral spine disability is currently rated as 40 percent disabling under Diagnostic Codes (DCs) 5254-5243.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2015).

Under DC 5243, IVDS can be evaluated under the General Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  Incapacitating episodes during the past 12 months having a total duration of at least: 4 weeks but less than 6 weeks warrants a 40 percent rating; 6 weeks warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching: A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis."  General Rating Formula for Diseases and Injuries of the Spine, Note 5.

In considering the evidence of record, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 40 percent for his service-connected lumbosacral spine disability.  The medical evidence does not show that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  In this regard, there is no medical evidence diagnosing the Veteran with ankylosis of the spine.  The Board recognizes that extension of the thoracolumbar spine was limited to 0 degrees on May 2008 VA examination; however, the Veteran had none of the previously mentioned symptoms indicative of unfavorable ankylosis.  Moreover, the examiner specifically noted that the Veteran's visual dysfunction was unrelated to his lumbosacral spine disability. 

The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the medical evidence of record does not show that the Veteran has had incapacitating episodes with a total duration of at least six weeks during the past 12 months.  There are no treatment records documenting the Veteran as having been prescribed bed rest by his physician due to his back disability.  In fact, reports of VA examinations dated July 2007, May 2008, and June 2009 indicate that the Veteran denied any prescribed bed rest by a physician.  Thus, a higher rating is not warranted under the criteria for IVDS.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbosacral spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect his complaints of pain when conducting his ROM exercises.  The Board also observes that the Veteran's ROM in his spine is limited by pain, and takes note of the VA examination reports dated July 2007, June 2009, May 2013, and September 2015, which demonstrate that repetitive motion yielded pain, additional limitation of movement following repetitive use, and functional loss and/or functional impairment of the spine.  However, the evidence does not demonstrate that the additional limitation due to repetitive use more nearly approximates unfavorable ankylosis.

The Board recognizes the Veteran's statements attesting to his chronic back pain and discomfort.  Lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA treatment records and examination reports, includes the information necessary to rate the Veteran's disability in accordance with the rating criteria.  In addition, the VA examiners took into consideration the Veteran's reported symptomatology when conducting the VA examination.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant an initial disability rating in excess of 40 percent.

Based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's service-connected lumbosacral spine disability warrants a rating in excess of 40 percent at any time during the appeal period.  Thus, this claim must be denied.

V.  Radiculopathy

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2015). 

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The evidence shows that, since the date of the July 20, 2007 VA examination, the Veteran has more than sensory involvement as his bilateral extremities have pain as well as numbness and/or tingling.  Because his dull pain is constant and at times severe; his symptoms seem more like neuritis than neuralgia, given that neuralgia has a dull and intermittent pain.  Peripheral neuritis with sciatic nerve involvement can be evaluated as high as severe incomplete paralysis; however, the Veteran does not have muscle atrophy or loss of reflexes as his are only slightly diminished. Thus, he does not have the organic changes required for severe incomplete paralysis based on neuritis.  Without organic changes, neuritis can be evaluated as high as moderately severe incomplete paralysis with sciatic nerve involvement.  However, the Board finds that his symptoms are more consistent with moderate incomplete paralysis.  He has constant dull pain with intermittent severe flare-ups brought on by activity.  His sensory deficits such as numbness and tingling are mild to moderate.  Nothing in the evidence of record for the entirety of the appeal period indicates impairment beyond moderate incomplete paralysis of the lower extremities.

In sum, the Veteran's evaluation for right lower extremity radiculopathy is increased to 20 percent from July 20, 2007, and denied an increase greater than 20 percent beginning September 24, 2015.  A separate 20 percent rating is assigned for the left lower extremity radiculopathy from July 20, 2007, and a rating in excess of 20 percent is denied from September 24, 2015.  

VI.  Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the Veteran's spinal condition and the associated radicular symptoms are contemplated by the rating schedule and no referral for extra-schedular is warranted.  The Veteran's symptoms of limited range of motion, radiating pain, numbness, difficulty ambulating, are all conditions that are contemplated by the ratings schedule.  Accordingly, no referral for extra-schedular is warranted for these conditions.

ORDER

A rating in excess of 40 percent for lumbosacral spine disability is denied.

For the period beginning July 20, 2007, a 20 percent rating for radiculopathy, right lower extremity is granted.

For the period beginning July 20, 2007, a 20 percent rating for radiculopathy, left lower extremity is granted.

Since September 24, 2015, a rating in excess of 20 percent for radiculopathy, right lower extremity is denied.

Since September 24, 2015, a rating in excess of 20 percent for radiculopathy, left lower extremity is denied.


REMAND

After careful review of the claims file the Board finds that further development on the issue of TDIU is warranted. 

Several examiners have opined that the Veteran is unable to work in his former trade as a plumber due to his service-connected lumbosacral spine disability and associated bilateral lower extremity radiculopathy.  However, the Veteran reported that he currently works on his ranch and raises 20 calves.  See September 2015 VA examination report.  While the Veteran may currently be self-employed, it is unclear from the record whether the Veteran has been substantially gainfully employed or only marginally employed during the rating period, and whether there has been a material change in employment during the course of the appeal.  Therefore, on remand the Veteran should be asked to submit information about the nature of the work he does at home and information about any income he generates from that work.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

1.  Contact the Veteran to obtain information about his current employment and earnings in order to determine whether such employment is marginal.  

2.  Following any additional development deemed necessary, to include obtaining an additional opinion regarding the Veteran's employability, readjudicate the claim for TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


